Order entered March 2, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01613-CR

                             MICHAEL DEE CAVE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-59553-H

                                         ORDER
       The Court REINSTATES the appeal.

       On February 19, 2015, we ordered the trial court to determine whether appellant is

entitled to court appointed counsel and, if so, to appoint counsel to represent him. We have

received correspondence from the Katherine Drew of the Dallas County Public Defender’s

Office stating that the trial court has appointed her office to represent appellant. A copy of

correspondence from the trial court to the Ms. Drew informing her of the appointment is

attached.

       Accordingly, we DIRECT the Clerk to add Katherine Drew as appellant’s appointed

attorney of record.
         We ORDER the trial court to transmit to this Court, within TEN DAYS of the date of

this order, the order appointing the Dallas County Public Defender’s Office to represent

appellant.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Robert Burns, Presiding Judge, Criminal District Court No. 1; Katherine Drew; and

Lori Ordiway.



                                                   /s/    ADA BROWN
                                                          JUSTICE